Citation Nr: 1418754	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as vision loss and dry eyes/duct dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the RO in Portland, Oregon, maintains jurisdiction over the appeal.  

In June 2011, the Veteran presented personal testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously before the Board in September 2011, November 2012, and April 2013, at which times the Board remanded the claim for additional development.

As a final preliminary matter, the Board observes that in its prior three decisions, it referred to the RO the issue of entitlement to service connection for PTSD for appropriate action.  It still does not appear that any action has been taken on that claim, the Board again refers the matter to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, especially because this matter has been the subject of three prior remands, the Board must once again return this case to the AOJ for further development.

As an initial matter, the Board notes that certain development requested in its previous remands has not been adequately accomplished.  In this regard, the Board previously requested that the Veteran be asked to provide a release for all private health care providers who have treated his eye disabilities, to include Dr. S.  VA sent a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for Dr. S.'s treatment records for the time period beginning January 2011 to the Veteran, which the Veteran signed and returned, so that VA could subsequently request these records from Dr. S.  Dr. S. responded accordingly with records since January 2011.  Unfortunately, the Veteran has identified the potential existence of records prior to January 2011 held by Dr. S. that have neither been requested nor obtained.  Specifically, the Veteran testified at the June 2011 Board hearing that he has seen his private doctor about ten years ago, and in May 2013 correspondence, the Veteran indicated that Dr. S. "took over and has all my records."  Thus, it appears that Dr. S. may have outstanding records dating back to at least as early as 2001, and a non-limiting request for records prior to January 2011 should be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Additionally, the Veteran stated that he initially went to VA for treatment not long after his discharge in 1971.  See Hearing Transcript at p. 9.  Although recent records from the White City VA Medical Center have been obtained, a request for records pertaining to eye treatment as early as 1971 must also be undertaken.

Finally, the Board notes that, in accordance with the Board's prior remands, the Veteran was scheduled for a VA examination.  Although it appears that notification of the examination was provided to the Veteran's address of record (most recently confirmed on an August 2013 third-party waiver submission), VA notes reflect that the Veteran did not appear.  The Veteran's failure to report in this case frustrates adjudication of this matter because the previous examination report was found to be deficient.  However, after carefully reviewing the evidence of record, the Board finds that an in-person examination may not be necessary in order for an adequate opinion to be provided, especially because there are numerous detailed private eye evaluations in this case documenting the Veteran's eye problems.  Accordingly, the Board finds that the claims file should be forwarded to a VA examiner who is requested to provide an addendum opinion in accordance with the Board's previous remand instructions.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), request any relevant private treatment records from Dr. S. dated prior to January 2011, as well as any new private treatment records that may have been created since August 2012.

2.  Obtain and associate with the claims file any VA treatment records pertaining to the Veteran's eye claim from the VA Medical Center in White City and/or Southern Oregon region.  Please note that the Veteran testified that his early treatment was from a VA facility in or near Medford, Oregon.

3.  After accomplishing the development outlined in steps (1) and (2) above, obtain an addendum opinion regarding the Veteran's claimed eye disorder. An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any eye disability found since the Veteran's discharge from service.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current or post-service eye disability (including but not limited to dry eye syndrome, glaucoma, and cataracts), had its onset during active service or is related to any in-service disease, event, or injury, including the performance of detailed work in a poorly lit environment. 

In doing so, the examiner must specifically acknowledge and consider the Veteran's lay assertions concerning the onset and duration of eye symptoms.  The examiner should also discuss the Veteran's in-service treatment for, and complaints of, burning in the eyes, dry eyes, and watering eyes.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for an eye disorder, claimed as vision loss and dry eyes/duct dysfunction.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



